The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to amended claims filed on 3/1/22, in which Claims 1-20 are presented for examination of which Claims 1 and 11 are in independent form.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are generally broader than the claims in previous patents US 11,297,473, US 10,848,938 and US 10,440,536.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").


Allowable Subject Matter
Claims 1-20 would allowable if a terminal disclaimer is filed.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Nemec et al. (Nemec; US 2015/0338849) discloses a method of actively looking for an assigned passenger prior to a vehicle reaching a pickup location (Abstract), the method comprising: receiving, by one or more processors, information identifying the pickup location ([0073] pickup location) and client device information for authenticating the assigned passenger ([0074] computer 110 authenticates the user using the client computing device); receiving, by the one or more processors, sensor data from a perception system (including 156 of Fig 1; [0074]) of the vehicle identifying objects in an environment of the vehicle ([0074] the wireless network connection senses the client device; [0038] the detection system 172 also includes one or more components for detecting objects external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc.);when the vehicle is within a predetermined distance of the pickup location, attempting, by the one or more processors, to authenticate a client device using the client device information ([0074] attempts to authenticate at some predetermined distance such as 25 meters); when the client device has been authenticated, using, by the one or more processors, the sensor data to determine whether a pedestrian is within a first threshold distance of the vehicle ([0075] once the user or the user's client computing device is authenticated to a sufficient degree and has reached a certain threshold distance from the vehicle, for example 10 meters); when a pedestrian is determined to be within the first threshold distance of the vehicle, stopping, by the one or more processors, the vehicle waiting for the pedestrian within the first threshold distance of the vehicle to enter the vehicle ([0073] pickup location where the vehicle can stop; [0076] allows the user to enter the vehicle); and after the pedestrian enters the vehicle, maneuvering, by the one or more processors, the vehicle to a destination with the pedestrian as an occupant of the vehicle ([0017], [0077]).
b.	Lu et al. (Lu; US 9,194,168) discloses a vehicle's computing device may receive information identifying a client computing device, a pickup location, and an encryption key. When the vehicle is within a given distance of the pickup location, the computing device uses the encryption key to authenticate the client computing device. When the client computing device is authenticated, the computing device may estimate a first distance between the client computing device and the vehicle based on a strength of a signal received from the client computing device.  Lu discloses when the client device has been authenticated (1020 of Fig 10), using sensor data to determine whether a pedestrian is making progress towards the vehicle by using the sensor data to determine that the pedestrian is within an area of a ring defined by a first threshold distance from the vehicle (Col 14 Lines 43-44 the first threshold distance from the vehicle is distance E shown in Fig 9); after determining that the pedestrian is within the ring, shrinking the area to a second threshold distance from the vehicle (Col 14 Lines 44-45 the second threshold distance from the vehicle is distance G shown in Fig 9); receiving updated sensor data from the perception system (Col 14 Lines 46-48 when vehicle’s computing devices determine that the client computing device is within distance G from the vehicle); and determining the pedestrian is making progress towards the vehicle when the updated sensor data indicates that the pedestrian is within the shrunken area (Col 14 Lines 39-50 as the pedestrian moves from within distance E, to within distance G of Fig 9, it is determined that the pedestrian is making progress); when a pedestrian is determined to be making progress towards the vehicle, unlocking the vehicle (1050 of Fig 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685